Citation Nr: 0835829	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  01-03 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for residuals of a 
stroke.

3.  Entitlement to a total disability rating based on 
individual unemployability.

[The issue of whether a finding that the veteran was 
infeasible for a course of vocational rehabilitation under 
Chapter 31, Title 38, United States Code, was proper is the 
subject of a separate action under Docket No. 02-03 575A.]


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



WITNESSES AT HEARING ON APPEAL

Appellant; his sister


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2000, March 
2001, and November 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied entitlement to the benefits currently sought on 
appeal.

The veteran and his sister appeared before the undersigned 
Veterans Law Judge in a Travel Board hearing in St. 
Petersburg in April 2008 to present testimony on the issues 
on appeal.  The hearing transcript has been associated with 
the claims file.

The merits of the issue of service connection for a back 
disability are addressed in the REMAND portion of the 
decision below.  The issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for a back disability by 
rating decision in May 1984.  The veteran did not perfect an 
appeal of that decision.

2.  Evidence submitted since May 1984 is new, relates to a 
fact necessary to substantiate the claim for service 
connection a back disability, and raises a reasonable 
possibility of substantiating the claim.

3.  The evidence does not demonstrate that the veteran had a 
stroke.  He does have Bell's palsy, which was first 
manifested many years after his service and has not been 
medically related to that service. 

4.  Prior to July 13, 2004, service connection was in effect 
for bilateral pes planus at 30 percent; residuals of a 
fracture of the left wrist, at 20 percent; laxity of the 
right knee, at 10 percent; arthritis of the right knee, at 10 
percent; degenerative joint disease of the left knee, at 10 
percent; and, a noncompensable rating for bilateral otitis 
media.  The combined rating was 60 percent.  

5.  Prior to July 13, 2004, the preponderance of the evidence 
is against a finding that the veteran was unable to secure or 
follow a substantially gainful occupation solely as a result 
of his service-connected disabilities.

6.  Since July 13, 2004, service connection was additionally 
granted for major depressive disorder, with an evaluation of 
70 percent.  The veteran's combined rating as of that time is 
90 percent. 

7.  Since July 13, 2004, the evidence shows that the veteran 
was unable to secure or follow a substantially gainful 
occupation solely as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1983).

2.  New and material evidence has been submitted regarding 
the veteran's claim of entitlement to service connection for 
a back disability; therefore, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A stroke, or Bell's palsy, was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

4.  Prior to July 13, 2004, the criteria for a total 
disability evaluation based on individual unemployability are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).

5.  Since July 13, 2004, the criteria for a total disability 
evaluation based on individual unemployability are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) as to how 
to prove his claims.  In this case, referable to the new and 
material evidence claim, the Board has found evidence 
sufficient to reopen the veteran's previously denied claim.  
Therefore, discussion on whether VA met the duty to notify 
regarding this claim is not necessary, as the veteran's claim 
has in fact been granted.  Referable to the remaining claims, 
the agency of original jurisdiction (AOJ) informed the 
veteran in February 2004 of information and evidence 
necessary to substantiate the claims for service connection 
and for a total disability rating based on individual 
unemployability (TDIU).  This notice also included an 
explanation of the relative burdens of VA and the veteran, 
relating the information and evidence that VA would seek to 
provide and that which he was expected to provide.  A March 
2006 notice further informed the veteran of information and 
evidence that governs the initial assignment of a disability 
evaluation and the regulations regarding the effective date 
of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in the June 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and medical opinions have been sought in 
conjunction with his claims.  The duty to assist has been 
fulfilled.

New and material evidence

The veteran seeks service connection for a back disability, 
which he contends is the result of a truck accident in 
service, or alternatively, is due to his service-connected 
knee disabilities.  This claim was denied by rating decision 
in May 1984, because the service treatment records showed 
only an acute and transitory complaint of back pain, as 
opposed to a chronic condition.  Of record at the time of the 
denial were the veteran's service treatment records; two VA 
examination reports, dated in July and September 1983; VA 
outpatient clinical records dated from October 1982 to March 
1983; private treatment records from December 1982 to March 
1983; and a September 1983 accident report, indicating 
several falls due to the veteran's knee giving out.  The 
veteran did not perfect an appeal of the decision.  As such, 
the May 1984 rating decision became final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1983).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  

In conjunction with his claim to reopen, the veteran 
submitted additional VA and private medical evidence, showing 
on-going treatment for a low back disability.  Among the VA 
records is an August 2003 note by a staff orthopedic surgeon, 
which refers to the veteran's back and says that his opinion 
is that "there is a link between his current condition and 
an event that has happened in his military service."  
Presuming the credibility of this opinion for the limited 
purpose of ascertaining its materiality, it is both new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  It is new, because it was not before agency decision 
makers previously.  Further, it is material, as it relates to 
a fact necessary to substantiate the claim, particularly a 
nexus to service, the lack of which was the reason for the 
initial denial.  Because it finds in favor of a link, it 
raises a reasonable possibility of substantiating the claim.  
Thus, the opinion constitutes new and material evidence.

As new and material evidence has been submitted, the claim is 
considered reopened and to that extent only, the appeal is 
granted.  The merits of the claim are discussed in the Remand 
portion of this decision, as further development is required 
prior to appellate review.

Service connection

The veteran seeks service connection for residuals of a 
stroke, which he contends is due to stress caused by each of 
his service-connected disabilities, as well as by pursuing 
his current claims before VA.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2007); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In August 2004, the veteran underwent a VA brain examination 
to determine whether he had residuals of stroke.  The 
examiner reviewed the claims file and was unable to find any 
evidence of the veteran having had a stroke.  He did note 
that the veteran's medical records carried a diagnosis of 
Bell's palsy, which was confirmed on physical examination at 
that time.  Review of the record shows that the first 
documented notation of the disorder was in March 1998, at 
which time a spontaneous onset of right facial nerve palsy 
was diagnosed.  It was thought to be a Bell's palsy.

As an initial matter, service connection is not warranted for 
residuals of a stroke, as the evidence does not demonstrate a 
current diagnosis of the same, nor show that the veteran has 
ever, in fact, suffered a stroke.  Nor is service connection 
warranted for the veteran's Bell's palsy, which he appears to 
be equating to a stroke.  Service treatment records are 
negative for any complaint, treatment, or diagnosis of Bell's 
palsy or other neurological disorder of the face.  
Furthermore, the first documented indication of the disorder 
is in March 1998, more than 16 years after his separation of 
service.  The veteran has not submitted any evidence 
indicating an association to any event in service, or to any 
of his service-connected disabilities.  The VA physician who 
reviewed the file when examining the veteran in conjunction 
with his claim explained that the cause of Bell's palsy is 
usually unknown.  Indeed, given the sudden onset of the 
disease so long after service, and its medical ambiguity, the 
evidence does not support any link to the veteran's current 
service-connected disabilities or his service.  

The veteran's own assertions that his Bell's palsy has been 
caused by his service-connected disabilities are afforded no 
probative weight in the absence of evidence that the veteran 
has the skills, training, and expertise to render opinions 
about medical matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, he is not competent to render 
an opinion as to the etiology of his disorder.

Referable to the veteran's argument that the stress of 
pursuing his claims has caused the disorder, he is reminded 
that service connection is warranted for diseases or injuries 
incurred during active duty or specifically due to an already 
service-connected disability.  While the Board recognizes the 
inherent frustration in prolonged appeals, the act of 
participating in the claims process does not fall into either 
category eligible for service connection.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for residuals of a stroke, or Bell's 
palsy, is not warranted.

Total Disability Evaluations Based on Individual 
Unemployability

The veteran seeks a total disability rating for compensation 
based on unemployability of the individual (TDIU).  
Entitlement requires the presence of an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, as here, at least one shall be rated at 40 
percent or more, and there shall be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Id.  If the evidence demonstrates that the veteran is 
unemployable by reason of his service-connected disabilities, 
but fails to meet these percentage standards, the claim shall 
be submitted to the Director of Compensation and Pension 
(C&P) Service for extraschedular consideration.  38 C.F.R. § 
4.16(b).  

The veteran brought his claim for a TDIU in October 2000.  
Service connection is in effect as of that date for bilateral 
pes planus at 30 percent; residuals of a fracture of the left 
wrist, at 20 percent; laxity of the right knee, at 10 
percent; arthritis of the right knee, at 10 percent; 
degenerative joint disease of the left knee, at 10 percent; 
and, a noncompensable rating for bilateral otitis media.  The 
combined rating was 60 percent.  During the course of the 
appeal, service connection was granted for major depressive 
disorder, at 70 percent, effective in July 2004.  This raised 
his combined disability rating to 90 percent.  

Based on these disability ratings, the veteran does not meet 
the percentage requirements for a TDIU prior to July 13, 
2004, as he did not have one disability rated at 40 percent 
or more, with sufficient disability to reach a combined 
rating of 70 percent.  The question, therefore, becomes 
whether the evidence shows that the veteran's service-
connected disabilities alone were sufficient to produce 
factual unemployability, warranting referral to the Director 
of C&P for an opinion as to extraschedular consideration.  

In June 2000, in the context of an unrelated claim, the 
veteran underwent a VA examination.  By way of history, the 
veteran related his in-service injuries to his knee and 
wrist.  He also discussed a post-service motor vehicle 
accident, in which he sustained a neck injury, resulting in 
surgical implantation of a plate in his neck.  He also 
reported right shoulder surgery after service.  The current 
impact of his service-connected knee and wrist disabilities 
was noted as causing persistent pain, decreased ranges of 
motion, and decreased strength.  The reviewing physician 
found that these conditions, plus the non-service-connected 
neck and shoulder conditions, had made him much more weakened 
and due to his size, instability was an issue.  The physician 
concluded that because of these multiple disorders, he did 
not see any significant chance for the veteran to have enough 
medical or surgical therapy for him ever to be gainfully 
employed.

A review of the subsequent VA outpatient clinical records, 
dated from January 2001 to January 2004, show that the 
veteran in fact has received on-going treatment for his 
service-connected knee, feet, and wrist disabilities.  His 
symptoms include generalized pain, as well as subjective 
complaints instability in the knee joint, causing falls.  A 
July 2002 magnetic resonance imaging (MRI) scan of his knees, 
however, was not able to identify any internal derangement of 
the knee or other abnormalities, which may cause instability.  
The instances of foot pain are noted by way of history, but 
no additional treatment such as orthotics has been indicated.  
The veteran is frequently noted to be supporting his weight 
on Canadian crutches, where the weight-bearing is on the 
forearms.  This did not appear to be affecting his wrist, in 
that he continued to use them.  On their own, these service-
connected disabilities do not appear to be of such severity 
so as to preclude at least sedentary employment. 

The outpatient clinical records complete the veteran's 
disability picture.  They show that the veteran is seen more 
often for chronic pain syndrome, affecting his low back, 
neck, shoulder, ankles, and legs.  In April 2002, an 
orthopedist found that the veteran's chronic pain affected 
his gait and may contribute to his falling.  Specifically 
referable to employment, the Vocational Rehabilitation 
service assessed the veteran in September 2002 and found that 
the number of physical conditions and limitations put his 
employability in doubt, due to their severity and the 
veteran's limited education.  This assessment identified the 
veteran's significant disabilities to be of the feet, knees, 
low back, ankles, legs, shoulder, Bell's palsy, and a mood 
disorder.  The low back and neck disorders, in particular, 
appeared to have increased in severity as of January 2001, 
subsequent to a motor vehicle accident.  They are the most 
commonly occurring complaints noted.  The veteran has been 
prescribed narcotic medication for his chronic pain during 
the length of the appeal.

While this evidence shows that the veteran is unemployable, 
it confirms that this status is due to the combination of 
both service-connected and non-service-connected 
disabilities.  As explained above, to qualify for a TDIU, the 
evidence must show that the veteran's service-connected 
disabilities alone are of sufficient severity as to create 
unemployability.  Here, the medical evidence prior to July 
2004 shows that the veteran had significant non-service-
connected disorders which combine to make him unemployable.  
Because the record does not show that he is factually 
unemployable due solely to his service-connected 
disabilities, referral to the Director of C&P for 
extraschedular consideration under 4.16(b) is not warranted.

Effective on July 13, 2004, service connection was granted 
for major depressive disorder and assigned a 70 percent 
rating, bringing the veteran's combined rating to 90 percent. 
Thus, from this point forward, the veteran's disability 
ratings meet the percentage requirements under 4.16(a).  The 
question for this period remains whether his service-
connected disabilities alone are sufficient to produce 
unemployability, warranting a grant of the claim by the Board 
from that date forward.  

Significantly, in August 2004, the veteran underwent a VA 
examination at which point the physician opined that he was 
likely able to maintain non-physically demanding work.  While 
the claims file was noted to have been reviewed, the exam 
itself was on the veteran's Bell's palsy condition, a non-
service-connected disorder.  There was no mention of the 
severity of the veteran's service-connected orthopedic 
disorders.  Subsequent outpatient clinical records continue 
to show treatment for pain in the knees and wrist, with some 
relief gained through physical therapy.  Additionally, mental 
health clinic notes document the veteran's treatment for 
consistent depression.

The severity of the veteran's service-connected disabilities 
were reviewed in July and August 2007.  In terms of his 
bilateral knee and wrist disabilities, the reviewing 
physician in July found that they combine to prevent his 
ability to do chores, exercise, or play sports.  There was 
moderate impairment in his ability to do the shopping or 
partake in recreation or travel.  He also had mild impairment 
in his ability to feed, bathe, dress, groom himself, and 
attend to his toileting needs.  

The veteran's August psychiatric examination revealed that he 
was having continual problems with depressed mood, sleep 
deprivation, and feelings of worthlessness.  While his 
thought process was unremarkable, he had frequent suicidal 
ideation.  His financial affairs were manageable only with 
the help of his sister.  

The reviewing physician assigned the veteran a Global 
Assessment of Functioning (GAF) score of 45, based on the 
veteran's depressive symptoms with suicidal ideation.  
According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 41 to 50 range 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  While the examiner 
found that the veteran did not have total occupational 
impairment due solely to his psychiatric disorder, he did 
opine that he would likely have problems securing employment 
with his on-going medical and psychiatric symptoms.  

It is unclear whether the physician considered the veteran's 
non-service-connected medical disorders in deciding that he 
was unemployable.  However, in light of the impairment 
described in the concurrent orthopedic examination, which is 
also supported by outpatient clinical records, it is 
reasonable for the Board to conclude that his service-
connected orthopedic disabilities are of sufficient severity 
that, when combined with his significant psychiatric 
distress, he is factually unemployable.  Because his 
disability ratings met the percentage requirements as of July 
13, 2004, and the subsequent evidence shows that the service-
connected disabilities preclude him from employment, a TDIU 
is warranted from that date forward.

ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a low back disability is granted. 

Entitlement to service connection for residuals of a stroke 
or Bell's palsy is denied.

Prior to July 13, 2004, entitlement to a total disability 
rating based on individual unemployability is denied. 

Since July 13, 2004, entitlement to a total disability rating 
based on individual unemployability is granted, subject to 
regulations applicable to the payment of monetary benefits.


REMAND

The veteran seeks service connection for a low back 
disability, which he contends is related directly to his 
service, during which he was in an accident in the motor 
pool.  Service treatment records confirm that he was treated 
for an elbow injury in conjunction with a car accident in 
September 1980.  No mention was made of back pain at that 
time.  Later, however, in May 1981, he was treated for a back 
strain.  

The immediate post-service treatment records include a March 
1983 exam, where the veteran was noted to have back pain due 
to lumbar lordosis.  The veteran underwent a July 1983 VA 
examination, at which time he reported his complaint of back 
pain due to a fall in service when his knee gave way.  A 
physician's statement following that exam in August 1983 
confirms back pain requiring a back brace.  Subsequent 
records confirm ongoing treatment for low back pain of an 
undetermined nature, alternatively referred to as due to 
strain, incomplete reversal of lumbar lordosis, spondylosis, 
and fibromyalgia.  

The veteran has not been afforded a VA examination to 
determine the nature and etiology of any current back 
disability diagnosed.  The evidence of record, however, tends 
to indicate an association between the veteran's current back 
disorder and his service.  The veteran has testified before 
the undersigned that he has experienced back pain 
consistently since service.  Further, a VA orthopedic surgeon 
posited such a relationship in a progress note in August 
2003.  That note falls short of adequately supporting the 
veteran's claim, however.  It does not offer an actual 
diagnosis pertaining to the veteran's back; nor does the 
surgeon explain why he believes such a relationship exits.  
The opinion refers generically to "an event in service."  
Regardless, on this evidence, VA is required to seek  to a 
medical opinion.  See 38 C.F.R. § 3.159(c)(4) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The veteran alternatively contends that his current back 
disability is secondary to his service-connected knee and 
feet disabilities.  Service treatment records show extensive 
treatment for a right knee disability and bilateral pes 
planus.  Post-service treatment records confirm that they are 
both on-going medical problems for the veteran, and also show 
that the veteran developed a left knee disability secondary 
to his right knee disability.  Service connection is now in 
effect for that disability as well.  No opinion has yet been 
rendered on whether his service-connected disabilities have 
caused or aggravated his current back disability.  This 
theory of entitlement must also be addressed in a VA 
examination and opinion.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED to the AMC for the following action:

1.  Schedule the veteran for a VA spine 
examination to determine the nature and 
etiology of any low back disability 
diagnosed.  The claims file must be 
reviewed in conjunction with the 
examination.   Specifically with respect 
to the veteran's current diagnosis, the 
examiner is asked to comment on the 
veteran's prior diagnoses of strain, 
incomplete reversal of lumbar lordosis, 
spondylosis, and fibromyalgia, and whether 
any or all are still appropriate.  All 
testing deemed necessary must be conducted 
and results reported in detail.  Based on 
the review and the physical examination, 
the examiner is asked to render opinions 
as to the following:
    
a.  Whether it is at least as likely as 
not that any low back disorder 
diagnosed on exam is medically related 
to the veteran's in-service treatment 
for back strain.  If other causes are 
found, those should be noted.  The 
whole file must be reviewed; however, 
attention is invited to the tabbed 
service treatment records in the white 
envelopes and the August 2003 medical 
opinion.

b.  Whether it is at least as likely as 
not that any low back disorder 
diagnosed on exam has increased in 
severity due to the veteran's service-
connected bilateral knee disabilities 
or his bilateral pes planus.  The whole 
file must be reviewed; however, 
attention is invited to the tabbed 
outpatient clinical records showing a 
gait disturbance and the July 2007 
joints examination.  

The examiner is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.  A rationale for 
any opinion offered is requested.

2.  Thereafter, readjudicate the issue on 
appeal, including whether the veteran's 
low back disorder is directly related to 
service, or alternatively whether it is 
secondary (by causation or aggravation) to 
his service-connected disabilities.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


